Opinion by
Judge PIines :
The deed of Mary Hardin to B. A. Hardin was absolutely void because the husband did not join in the conveyance, and he had not heretofore conveyed. The subsequent deed of the husband, W. J. Hardin, to B. A. Hardin conveyed no interest of the wife, Mary Hardin. Her deed to B. A. Hardin being void, whatever title or. interest she had is still in her, and so far as we can gather from the pleadings the fee was and remains in Mary Hardin. On the filing of the answer denying title and pointing out the specific defect the proper course was for plaintiff to have replied and téndered them with the missing link in his chain of title.
Judgment reversed and cause remanded with directions for further proceedings.